The goods were sold and delivered to Ferguson, and the plaintiff seeks to charge the defendant Shutt as a silent (382) partner. The defendant Ferguson was a witness for the plaintiff, and testified that he and Shutt had two written agreements, but the entire agreement was not embraced in the writings. The defendant objected to the witness' speaking of the agreement unless the writings were produced. The objection was overruled, and the witness proceeded to give the agreement. The defendant exhibited the two writings to the witness, and he recognized and acknowledged them as the written parts of the agreement. The defendant started to read the writings, and the plaintiff objected unless the defendant put them in evidence, which the defendant did. The plaintiff then examined other witnesses, and rested his case.
The defendant stated to the court that he demurred to the evidence under the act of 1897, chapter 109. The court being of opinion against *Page 237 
the defendant, he then offered to introduce other testimony, which was objected to on the ground that the defendant had introduced evidence, to wit, the said two writings, exhibits "A" and "B," and "that the act of 1897 did not cover a demurrer, but a motion for judgment of nonsuit." The defendant was not allowed to put in his evidence, and the plaintiff had judgment, although neither the jury who had been empaneled nor the court had found any facts. The defendant Shutt excepted and appealed.
The plaintiffs did not object to the defendant's reading the exhibits provided he put them in as his evidence, indicating a move on the board for the last speech. It is the usual course in trials for the defendant to introduce his evidence when the plaintiff has closed, but the trial judge may depart from that course when he deems it expedient and proper to do so without prejudice to any rights. Olive v. Olive, 95 N.C. 485. Whatever may occur while the plaintiff is developing his        (383) case, the defendant is not put to his election to move for a judgment of nonsuit or proceed with his evidence under said act, unless the plaintiff has produced his evidence and "rested his case." Then, if his motion is refused, he notes his exception and proceeds as if he had made no motion.
The plaintiff's position seems to be that the defendant could not demurore tenus because he had introduced evidence, and then asked for and obtained a judgment because the defendant had demurred, admitting that the plaintiffs' evidence was true.
With this conclusion there is nothing more before this Court, as no trial has taken place.
Reversed.